ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on September 13, 2021, Applicant amended claims 30, 31, and 48-50.
Applicant added new claims 63 and 64.
In the non-final rejection of April 13, 2021, Examiner objected to claim 30. Applicant amended claim 30. Objection is withdrawn.
Examiner rejected claims 31, 49, and 50 under 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claims 31 and 49. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 48 (Currently Amended) The system of claim 30, wherein the cap stripper includes a plurality of rocker arms and a plurality of fork-shaped elements, each one of said plurality of rocker arms associated with a corresponding one of said plurality of fork-shaped elements, each 
Claim 49 (Currently Amended) The system of claim 48, wherein each of corresponding one of said plurality of fork-shaped elements engages with the corresponding solution line cap on the one of said plurality of solution lines.
Claim 50 (Currently Amended) The system of claim 49, wherein each rocker arm of said plurality of rocker arms is pivotally mounted to the cap stripper and includes a solution line cap engagement portion and a spike cap engagement portion, each rocker arm of said plurality of rocker arms pivoting to engage the corresponding spike cap of 
Claim 64 (Currently Amended) The system of claim 30, wherein the cap stripper is configured to engage each said solution line cap so each said solution line cap grips each said solution line cap.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 30, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a medical infusion fluid handling 
	Childers et al (US 2009/0012448) teaches a medical infusion fluid handling system (Figures 2, 3A, 3C, and 9-17B) comprising a cap stripper (fingers [27]); however, Childers et al does not teach the cap stripper being arranged to move along a second linear path transverse to the first linear path to engage with each said solution line cap while each said solution line cap is on one of said plurality of solution lines, as Childers et al instead teaches that each solution line cap (cap [44]) of a plurality of solution lines (tubing from five dialysis containers)(tubing [43]) is placed into a pocket of the cap stripper (step [92])(paragraph [0091]).
	Childers et al (US 2008/0015493) teaches a medical infusion fluid handling system (Figures 13A-13I) comprising a cap stripper (moveable carriage [72]); however, Childers et al does not teach the cap stripper being arranged to move along a second linear path transverse to the first linear path to engage with each said solution line cap while each said solution line cap is on one of said plurality of solution lines, as Childers et al instead teaches that each solution line cap (tip protectors [66a]) of a plurality of solution lines (pigtails [46]) is loaded into one of individual holders of the cap stripper (paragraph [0108]).
	Thus, independent claim 30 is allowed. Dependent claims 31-33, 48-51, 63, and 64 are allowed by virtue of being dependent upon independent claim 30.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783